Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 1 of 25



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

               Plaintiff,

    v.

  WEINGARTEN REALTY INVESTORS,

          Defendant.
  ___________________________________/

                                                COMPLAINT
          Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues WEINGARTEN REALTY

  INVESTORS (hereinafter “Defendant”), and as grounds alleges:

                                 JURISDICTION, PARTIES. AND VENUE

          1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

  over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

  1343.

          2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

          3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing

  in Miami-Dade County, Florida, and is otherwise sui juris.

          4.           At all times material, Defendant, WEINGARTEN REALTY INVESTORS, was
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 2 of 25



  and is a Trust, with its principal place of business, agents, officers and/or offices in Houston, Texas.

          5.       At all times material, Defendant, WEINGARTEN REALTY INVESTORS,

  owned a commercial retail shopping center located at 8268 Mills Drive, Miami, Florida and 8505

  Mills Drive, Miami, Florida (hereinafter collectively “the Mall Property”). The Mall property

  holds itself out to the public as “The Palms at Town & Country.”

          6.       The Mall Property consists of two interconnected parcels owned both owned and

  operated by Defendant WEINGARTEN REALTY INVESTORS. The properties operate as one (1)

  common property. The Mall Property shares many common elements including parking,

  walkways, signage and even a common website. Patrons would be unaware of the changes in

  parcels as they traverse the separate parcels.

          7.       Venue is properly located in the Southern District of Florida because Defendant’s

  Mall Property that is the subject of this Action, is located in Miami-Dade County, Florida, and

  Defendant regularly conducts business within Miami-Dade County, Florida, and because a

  substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-

  Dade County, Florida at the Mall Property.

                                      FACTUAL ALLEGATIONS

          8.       Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its Mall Property accessible to individuals with

  disabilities.

          9.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s Mall Property



                                                     2
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 3 of 25



  and the businesses therein.

         10.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         11.       Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI has

  very limited use of his hands and cannot operate any mechanisms which require tight grasping or

  twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating without

  the use of a wheelchair. He is limited in his major life activities by such, including but not limited

  to walking, standing, grabbing, grasping and/or pinching.

         12.       Defendant, owns and operates the Mall Property which is located at 8268 Mills

  Drive, Miami, Florida and 8505 Mills Drive, Miami, Florida that is the subject of this Action.

  The subject Mall Property and the businesses located therein are open to the public, contain a

  myriad of different businesses that pay Defendants rent and are all located in Miami, Florida.

  Defendant’s property includes diverse shopping, entertainment and dining options.

         13.       The individual Plaintiff frequently visits the Mall Property and tenant businesses

  (including the related parking lots and common areas) to include visits on or about May 31, 2019,

  and encountered multiple violations of the ADA that directly affected his ability to use and enjoy

  the Mall Property and businesses therein. He often visits the Mall Property and businesses therein,

  when he is in the area visiting family and friends that reside nearby, and has definite plans to return

  to the Mall Property within one (1) month of the filing of this Complaint in order to avail himself of

  the myriad of goods and services offered to the public at the Mall Property, if it becomes accessible.

         14.       Plaintiff visited the Mall Property and businesses located therein as a

  patron/customer, and intends to return to the commercial Mall Property in order to avail himself



                                                    3
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 4 of 25



  of the goods and services offered to the public at the Mall Property. Plaintiff resides near the Mall

  Property, approximately five (5) miles from the Mall Property, in the same state and county as

  the Mall Property, regularly frequents the Defendants’ Mall Property for its intended purposes,

  and intends to return to the commercial Mall Property within one (1) month’s time.


         15.       The Plaintiff found the Mall Property to be rife with ADA violations. The

  Plaintiff encountered architectural barriers at the subject commercial Mall Property, and wishes to

  continue his patronage and use of the commercial Mall Property and the business therein.

         16.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

  in violation of the ADA, at the Mall Property. The barriers to access at Defendant’s Mall Property

  have each denied or diminished Plaintiff’s ability to visit the Mall Property and businesses therein

  and likewise endangered his safety. The barriers to access, which are set forth below, have

  accordingly posed a risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG

  LONGHINI, and others similarly situated.

         17.       The consistent non-compliance throughout the Mall Property is indicative of a

  policy that ignores the Americans with Disabilities Act.

         18.       Defendant owns and operates a place of public accommodation as defined by the

  ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant

  is responsible for complying with the obligations of the ADA. The place of public accommodation

  (the buildings and business property that is the subject of this Action for their violations of the

  ADA) that Defendant owns and operates, is the Mall Property referenced above.

         19.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Mall Property, including, but not necessarily limited to the allegations in Paragraph

  20 of this Complaint. Plaintiff has reasonable grounds to believe that he will continue to


                                                   4
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 5 of 25




    be subjected to discrimination at the Mall Property and businesses therein which are open to the

    public and in violation of the ADA. Plaintiff desires to visit the Mall Property not only to avail

    himself of the goods and services available at the Mall Property, but to also assure himself that

    this commercial Mall Property is in compliance with the ADA, so that he and others similarly

    situated will have full and equal enjoyment of the commercial Mall Property without fear of

    discrimination.

             20.      Defendant has discriminated against the individual Plaintiff by denying him

    access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

    and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42 U.S.C.

    § 12182 et seq.
          21.       Defendant has discriminated, and continues to discriminate, against Plaintiff in

    violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

    January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

    less).   A list of the violations that Plaintiff encountered during his visit to the Defendant’s

    commercial Mall Property and businesses therein, include, but are not limited to, the following:

    COMMON AREAS

             A. Parking

  i.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

        located on an excessive slope. Violation: There are accessible parking spaces located on an

        excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

        aisles are located on an excessive slope. Violation: There are accessible parking space access




                                                     5
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 6 of 25



       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

           B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

       handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as there are inaccessible paths of travel.

       Violation: There are inaccessible routes without directional signage to the location of an

       accessible route between sections of the facility, violating Sections 4.1.3(7c) & 4.30.7(1) of

       the ADAAG and Sections 216.3, 216.6, & 703.7.2.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of




                                                       6
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 7 of 25



         the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

         achievable.

 vi.     There are protruding objects on the path of travel at the facility that present a hazard of

         colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

vii.     The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

         2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

         of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

viii.    The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

         Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

         Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.     The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

         Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

         4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

         resolution is readily achievable.

            C. Public Restrooms

   i.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

       Casavana



                                                       7
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 8 of 25




          A. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty entering the restaurant without assistance, as there are entrances

       that have thresholds that are too high. Violation: There are inaccessible entrances without

       directional signage to the location of an accessible entrance, violating Sections 4.1.2(7c),

       4.13.6, & 4.13.8 of the ADAAG and Sections 216.3, 404.2.4.4, & 404.2.5 of the 2010 ADA

       Standards, whose resolution is readily achievable.

          B. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          C. Public Restrooms

  i.   The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

       accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

       are not fully wrapped or maintained outside the accessible toilet compartment violating Section

       4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing. Violation: The accessible toilet compartment door does not provide the

       features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

       ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

       high. Violation: There are dispensers provided for public use in the restroom, with controls



                                                    8
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 9 of 25



       outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

       308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

    Subway

           A. Public Restrooms

  i.   The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 ii.   The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

       requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

       2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

       required location. Violation: The grab bars do not comply with the requirements prescribed in

       Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

       whose resolution is readily achievable.

    Ken’s Healthy Delights

           A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

           B. Public Restrooms



                                                      9
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 10 of 25



   i.     The Plaintiff could not enter the restroom area without assistance, as the required maneuvering

          clearance was not provided due to chairs that obstruct the area. Violation: The restroom area

          door does not provide the required latch side clearance violating Section 4.13.6 of the ADAAG,

          28 CFR 36.211, and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 ii.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 iii.     The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

 iv.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.      The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

          high. Violation: There are dispensers provided for public use in the restroom, with controls

          outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

          308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

       La Fogata

             A. Entrance Access and Path of Travel




                                                      10
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 11 of 25



   i.   The Plaintiff could not traverse through areas of the restaurant, as the required 36” path isn’t

        provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

        of travel connecting all essential elements of the restaurant, in violation of Sections 4.2.1 &

        4.3.3 of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.

           B. Access to Goods and Services

   i.   There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

           C. Public Restrooms

   i.   The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom area door does not provide the required

        latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

        ADA Standards, whose resolution is readily achievable.

 ii.    There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it does

        not have compliant door hardware. Violation: The accessible toilet compartment door does not

        provide hardware and features that comply with Sections 4.17.5 and 4.13.9 of the ADAAG

        and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose resolution is readily

        achievable.




                                                     11
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 12 of 25



 iv.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 vi.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

        is readily achievable.

vii.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

        accessible toilet compartment has pipes that are not wrapped. Violation: The lavatory pipes are

        not fully wrapped or maintained outside the accessible toilet compartment violating Section

        4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

        resolution is readily achievable.

viii.   The Plaintiff could not use the lavatory outside the accessible toilet compartment without

        assistance, as objects are located underneath it. Violation: There are lavatories outside

        accessible toilet compartments in public restrooms without the required clearances provided,

        violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and Sections

        213.3.4, 306.2.5, 306.3.5, & 606.2 of the 2010 ADA Standards, whose resolution is readily

        achievable.



                                                     12
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 13 of 25



    Cadillac Ranch

           A. Access to Goods and Services

  i.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

       ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 ii.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

           B. Public Restrooms

    1. The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

    Bar Louie

           A. Entrance Access and Path of Travel

  i.   There are protruding objects on the path of travel at the facility that present a hazard of

       colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

           B. Access to Goods and Services




                                                   13
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 14 of 25



   i.   The Plaintiff could not utilize the lowered bar counter, as it cluttered with objects. Violation:

        There are lowered bar counters that are not usable due to a lack of maintenance, violating 28

        CFR 36.211, whose resolution is readily achievable.

 ii.    There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

           C. Public Restrooms

   i.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

        clearance was not provided due to the location of a trashcan. Violation: The restroom door

        does not provide the required latch side clearance due to a lack of maintenance violating

        Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 ii.    The Plaintiff could not enter the restroom without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom door does not provide the required latch

        side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 iv.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet



                                                     14
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 15 of 25



        compartment is mounted at a non-compliant distance from the wall in violation of Section

        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

     Nordstrom Rack

           A. Entrance Access and Path of Travel

   i.   The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

        provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

        of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

        of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.

           B. Public Restrooms

   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5 &

        4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iii.   The Plaintiff could not enter the accessible toilet compartment without assistance, as the

        required maneuvering clearance is not provided. Violation: The accessible toilet compartment

        does not provide the required latch side clearance at the door violating Sections 4.13.6 and




                                                     15
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 16 of 25



         4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

 iv.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

 v.      The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

         Violation: There are coat hooks provided for public use in the restroom, outside the reach

         ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

         604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.     The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

         compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

         Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

         and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

         readily achievable.

       Mod Pizza

            A. Public Restrooms

  i.     The Plaintiff could not exit the restroom without assistance, as the required maneuvering

         clearance was not provided due to the location of a trashcan. Violation: The restroom door

         does not provide the required latch side clearance due to a lack of maintenance violating

         Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.




                                                    16
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 17 of 25



 ii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5 &

          4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 iii.     The Plaintiff could not exit the accessible toilet compartment without assistance, as the

          required maneuvering clearance is not provided due to the location of a trashcan. Violation:

          The accessible toilet compartment does not provide the required latch side clearance at the

          door violating 28 CFR 36.211, Sections 4.13.6 & 4.17.5 of the ADAAG and Sections 404.2.4

          & 604.8.1.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.      The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

          Violation: There are coat hooks provided for public use in the restroom, outside the reach

          ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

          604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

       Outback Steakhouse

             A. Access to Goods and Services

   i.     The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 ii.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.



                                                      17
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 18 of 25



           B. Public Restrooms

   i.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

        clearance was not provided due to the location of a trashcan. Violation: The restroom door

        does not provide the required latch side clearance due to a lack of maintenance violating

        Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 ii.    The Plaintiff could not exit the restroom without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom door does not provide the required latch

        side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 iii.   The Plaintiff could not enter the accessible toilet compartment without assistance, as the

        required maneuvering clearance is not provided. Violation: The accessible toilet compartment

        does not provide the required latch side clearance at the door violating Sections 4.13.6 and

        4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iv.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

  v.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section




                                                    18
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 19 of 25



          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 vi.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

          compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

          the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

vii.      The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

          a location where the clear floor space to access it is not provided. Violation: The clear floor

          space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

          of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

       Pisco y Nazca

             A. Access to Goods and Services

  i.      The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

             B. Public Restrooms

  i.      The Plaintiff could not use the lavatory outside the accessible toilet compartment without

          assistance, as the required knee and toe clearance is not provided. Violation: There are

          lavatories outside the accessible toilet compartment that don’t provide the required clearances




                                                        19
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 20 of 25



         violating Section 4.19.2 & Figure 31 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010

         ADA Standards, whose resolution is readily achievable.

 ii.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

 iii.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

         Violation: There are coat hooks provided for public use in the restroom, outside the reach

         ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

         604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.     The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

         clear floor space. Violation: The required clear floor space is not provided next to the toilet,

         violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

  v.     The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

         the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

         Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

         is readily achievable.

       Haagen Dazs

            A. Access to Goods and Services




                                                      20
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 21 of 25



  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

    Hibachi Grill Masters

             A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

    Dick’s

             A. Entrance Access and Path of Travel

  i.   The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

       provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

       of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

       of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

             B. Public Restrooms

  i.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance was not provided due to the location of a trashcan. Violation: The restroom door

       does not provide the required latch side clearance due to a lack of maintenance violating

       Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing. Violation: The accessible toilet compartment door does not provide the



                                                     21
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 22 of 25



         features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

         ADA Standards, whose resolution is readily achievable.

 iii.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

         clear floor space. Violation: The required clear floor space is not provided next to the toilet,

         violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

 iv.     The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

         dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

         with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

  v.     The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

         required distance from the side wall. Violation: The water closet in the accessible toilet

         compartment is mounted at a non-compliant distance from the wall in violation of Section

         4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

       Tucandela

            A. Access to Goods and Services

   i.    The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

         bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

         ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

 ii.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.



                                                     22
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 23 of 25



          22.          The discriminatory violations described in Paragraph 19 are not an exclusive list

   of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

   public accommodation in order to photograph and measure all of the discriminatory acts violating

   the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

   requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

   presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

   enjoyment of the commercial Mall Property and businesses therein; Plaintiff requests to be

   physically present at such inspection in conjunction with Rule 34 and timely notice.


          23.          The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

   businesses and facilities therein; and have otherwise been discriminated against and damaged by the

   Defendant because of the Defendant’s ADA violations as set forth above. The individual Plaintiff,

   and all others similarly situated, will continue to suffer such discrimination, injury and damage

   without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          24.          Defendant has discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of

   42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford


                                                      23
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 24 of 25




   all   offered goods,      services,     facilities, privileges, advantages or accommodations to

   individuals with disabilities; and by failing to take such efforts that may be necessary to ensure that

   no individual with a disability is excluded, denied services, segregated or otherwise treated

   differently than other individuals because of the absence of auxiliary aids and services.

          25.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest

   and all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          26.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, the Plaintiff and those similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as

   requested herein. In order to remedy this discriminatory situation, the Plaintiff require an

   inspection of the Defendant’s place of public accommodation in order to determine all of the areas

   of non-compliance with the Americans with Disabilities Act.

          27.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

   employees and gross receipts of $500,000 or less). All other conditions precedent have been met by

   Plaintiff or waived by the Defendant.

          28.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the commercial Mall Property owned and

   operated by the Defendant, located in Miami, Florida, the interiors, exterior areas, and the common

   exterior areas of the property and businesses therein to make those facilities readily accessible and

   useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until

                                                     24
Case 1:19-cv-24102-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 25 of 25




   such time as the Defendants cures their violations of the ADA.

          WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

   lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.;

   (ii) Injunctive relief against Defendant including an order to make all readily achievable alterations

   to the facilities; or to make such facilities readily accessible to and usable by individuals with

   disabilities to the extent required by the ADA; and to require Defendant to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals

   with disabilities; and by failing to take such steps that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’

   fees, costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the

   Court deems just and proper, and/or is allowable under Title III of the Americans with Disabilities

   Act.

   Dated: October 3, 2019

                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court, No. 3
                                                  Miami, FL 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperezlaw@gmail.com
                                                  Secondary E-Mail: aquezada@lawgmp.com
                                                  ddunn@lawgmp.com


                                                  By: /s/ Anthony J. Perez
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451



                                                     25
